DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1, 3-7, 9-13, 15-18 as filed 05/18/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-13, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1, 3-6 are drawn to a method for collecting, analyzing, storing, and generating clinical study data, which is within the four statutory categories (i.e. method). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] analyzing, […], a first collection of clinical documents to extract clinical study design information including clinical study goals and corresponding clinical study design components, wherein each clinical document of the first collection of clinical documents is selected on the basis of having a study goal similar to a desired clinical study goal of a new clinical study, and wherein the similar study goal is identified by generalizing queried terms according to semantic meaning to identify similar study goals having matching terms when generalized; analyzing, […], a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, […]; storing, […], the extracted clinical study design information and value sets in a hierarchical structure […], […]; generating, […], the new clinical study for the desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets […], […], wherein the hierarchical structure is expanded based on the new clinical study, and wherein the new clinical study is generated by a […] model that performs the pattern recognition by utilizing the extracted clinical study design information and value sets as training data; and updating, […] based on user feedback pertaining to the new clinical study, wherein updating […] includes adjusting a similarity threshold for mapping a particular desired clinical study goal to a particular clinical study design component, and wherein updating […] causes any clinical study design component that is indicated as disfavored by the user feedback to be down-ranked in a future clinical study.
The limitations of collecting, analyzing, storing, and generating clinical study data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” “a repository,” and “a machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor,” “a repository,” and “a machine learning model,” language, collecting and analyzing a first and second collection of documents to extract clinical study design information including clinical study coals and corresponding design components and a mapping between the clinical concepts and data elements, storing the extracted information, generating a new clinical study for a desired clinical study goal based on the analysis, and expanding the hierarchical structure based on the newly generated clinical study, user feedback, and adjusting of a similarity threshold in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating clinical study data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a processor,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor and a repository and applying known machine learning techniques as they relate to general purpose computer components (Application Specification [0011], [0016]-[0017], [0026], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor and a repository and applying known machine learning techniques as they relate to general purpose computer components (Application Specification [0011], [0016]-[0017], [0026], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 3-6 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the clinical study data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and generating clinical study data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 7, 9-12 are drawn to a system for collecting, analyzing, storing, and generating clinical study data, which is within the four statutory categories (i.e. machine). 
Independent Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 recites […]: analyze a first collection of clinical documents to extract clinical study design information including clinical study goals and corresponding clinical study design components, wherein each clinical document of the first collection of clinical documents is selected on the basis of having a study goal similar to a desired clinical study goal of a new clinical study, and wherein the similar study goal is identified by generalizing queried terms according to semantic meaning to identify similar study goals having matching terms when generalized; analyze a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, […]; store the extracted clinical study design information and value sets in a hierarchical structure […], […]; and generate a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets […]P201807865US01/0920.0651CPage 33 of 38[…], […], wherein the hierarchical structure is expanded based on the new clinical study, and wherein the new clinical study is generated by a […] model that performs the pattern recognition by utilizing the extracted clinical study design information and value sets as training data; and update […] based on user feedback pertaining to the new clinical study, wherein updating […] includes adjusting a similarity threshold for mapping a particular desired clinical study goal to a particular clinical study design component, and wherein updating […] causes any clinical study design component that is indicated as disfavored by the user feedback to be down-ranked in a future clinical study.
The limitations of collecting, analyzing, storing, and generating clinical study data, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” “a repository,” and “a machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” “a repository,” and “a machine learning model,” language, collecting and analyzing a first and second collection of documents to extract clinical study design information including clinical study coals and corresponding design components and a mapping between the clinical concepts and data elements, storing the extracted information, generating a new clinical study for a desired clinical study goal based on the analysis, and expanding the hierarchical structure based on the newly generated clinical study, user feedback, and adjusting of a similarity threshold in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating clinical study data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a computer processor, computer readable storage media, a repository, and applying know machine learning techniques as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0026], [0056], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a computer processor, computer readable storage media, a repository, and applying know machine learning techniques as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0026], [0056], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 9-12 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the clinical study data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and generating clinical study data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 13, 15-18 are drawn to a computer program product for collecting, analyzing, storing, and generating clinical study data, which is within the four statutory categories (i.e. manufacture). 
Independent Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites […] analyze a first collection of clinical documents to extract clinical study design information including clinical study goals and corresponding clinical study design components, wherein each clinical document of the first collection of clinical documents is selected on the basis of having a study goal similar to a desired clinical study goal of a new clinical study, and 7AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JULY 23, 2021 APPLICATION No. 16/291,454 wherein the similar study goal is identified by generalizing queried terms according to semantic meaning to identify similar study goals having matching terms when generalized; analyze a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, […]; store the extracted clinical study design information and value sets in a hierarchical structure […], […]; and P201807865US01/0920.0651CPage 35 of 38generate a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets […] , wherein the hierarchical structure is expanded based on the new clinical study, and wherein the new clinical study is generated by a […] model that performs the pattern recognition by utilizing the extracted clinical study design information and value sets as training data; and update […] based on user feedback pertaining to the new clinical study, wherein updating […] includes adjusting a similarity threshold for mapping a particular desired clinical study goal to a particular clinical study design component, and wherein updating […] causes any clinical study design component that is indicated as disfavored by the user feedback to be down-ranked in a future clinical study.
The limitations of collecting, analyzing, storing, and generating clinical study data, as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer readable storage medium having program instructions embodied therewith,” “a computer,” “a repository,” and “a machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer readable storage medium having program instructions embodied therewith,” “a computer,” “a repository,” and “a machine learning model,” language, collecting and analyzing a first and second collection of documents to extract clinical study design information including clinical study coals and corresponding design components and a mapping between the clinical concepts and data elements, storing the extracted information, generating a new clinical study for a desired clinical study goal based on the analysis, and expanding the hierarchical structure based on the newly generated clinical study, user feedback, and adjusting of a similarity threshold in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating clinical study data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a computer readable storage medium having program instructions embodied therewith,” “a computer,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a computer, computer readable storage medium, a repository, and applying known machine learning techniques as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0026], [0066], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computer readable storage medium having program instructions embodied therewith,” “a computer,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a computer, computer readable storage medium, a repository, and applying known machine learning techniques as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0026], [0066], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 15-18 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the clinical study data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and generating clinical study data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 05/18/2022. 
In the remarks, Applicant argues in substance that:
Regarding the 112(b) rejection of claims 1, 3-7, 9-13, 15-18, Applicant argues the newly amended limitations overcome the rejection; 
Regarding the 101 rejection of claims 1, 3-7, 9-13, 15-18, Applicant argues that the claims do not fall into one of the subject matter groupings of abstract idea and the claim is integrated into a practical application through the automatically developed hierarchical structure for the mapped knowledge base for clinical study design; and
Regarding the 103 rejection of claims 1, 3-7, 9-13, 15-18, Applicant argues that the newly amended limitations overcome the previous 103 rejection.
In response to Applicant’s argument (a), regarding the 112(b) rejection of claims 1, 3-7, 9-13, 15-18, Examiner is persuaded and has withdrawn the 112(b) rejection. 
In response to Applicant’s argument (b), regarding the 101 rejection of claims 1, 3-7, 9-13, 15-18, Applicant argues that the claims do not fall into one of the subject matter groupings of abstract idea and the claim is integrated into a practical application through the automatically developed hierarchical structure for the mapped knowledge base for clinical study design: Examiner respectfully disagrees. 
First, Examiner respectfully submits that the limitations of claims 1, 7, and 13 each respectively are directed to the abstract idea of a Mental Process, but for the recitation of generic computer components. That is, but for reciting computer components such as “a processor,”  “a repository,” and “a machine learning model,” nothing in the claim element precludes the steps of collecting, analyzing, storing, and generating clinical study data from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A Prong I: Abstract Idea) 
Second, Examiner respectfully submits that this judicial exception is not integrated into a practical application. In particular, the only recites additional elements of using “a processor,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, a repository, and applying known machine learning techniques as they relate to general purpose computer components (Application Specification [0011], [0016]-[0017], [0026], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Applicant argues that in the Remarks, Pg. 18, that present invention embodiments improve clinical study research and design by providing a knowledge base that maps clinical concepts and secondary data elements, and, rather than relying on manual labeling of data, automatically develops a hierarchical structure for a knowledge base such that it enables new study designs to be generated using machine learning techniques, and thus, the claimed features recite an improvement in the technical field of clinical study research and design. However, Examiner respectfully submits that the claim as currently drafted, recites the above additional elements of machine learning and the repository at a high-level such that the machine learning model is applied to the extracted data and that the extracted data is used as training data. The claim fails to recite how the machine learning model is modified based on the training data, as opposed to the currently recited high-level application of a generic known machine-learning technique. Reading the additional elements of the claims in light of the Application Specification, the Application Specification further teaches the updating of the repository at a high level. See  Application Specification at [0048]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2A Prong 2: Fails to Integrate into a Practical Application) 
Accordingly, Examiner respectfully maintains the 101 rejection of claims 1, 3-7, 9-13, 15-18 for at least these reasons and as applied in the above Office Action. 
In response to Applicant’s argument (c), regarding the 103 rejection of claims 1, 3-7, 9-13, 15-18 Applicant argues that the newly amended limitations overcome the previous 103 rejection. Examiner is persuaded. Examiner submits the closest prior art of record – U.S. Patent Application Pub. No. 2017/0220773 A1 (hereinafter “Janevski et al.”) in view of U.S. Patent Application Pub. No. 2012/0072232 A1 (hereinafter “Frankham et al.”), U.S. Patent Application Pub. No. 2017/0124269 (hereinafter “McNair et al.”), U.S. Patent Application Pub. No. 2008/0133213 A1 (hereinafter “Pollara”), and U.S. Patent Application Pub. No. 2019/0206521 A1 (hereinafter “Walpole et al.”). – fail to teach in obvious combination the following limitations of independent claim 1 as currently recited in the claim as a whole: “wherein updating the repository includes adjusting a similarity threshold for mapping a particular desired clinical study goal to a particular clinical study design component, and wherein updating the repository causes any clinical study design component that is indicated as disfavored by the user feedback to be down-ranked in a future clinical study,” as recited in independent claim 1 and substantially similarly recited in independent claims 7 and 13. 
Accordingly, Examiner has withdrawn the 103 rejection of claims 1, 3-7, 9-13, 15-18 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2015/0286802 A1 teaches a system for managing and building a clinical trial and mapping of data elements (Abstract, [0123]);
U.S. Patent Application Pub. No. 2009/0292554 A1 teaches a tool for planning and management of clinical trials (Abstract);
U.S. Patent Application Pub. No. 2014/0278469 A1 teaches planning activating, analyzing, and monitoring clinical trials and the planning process for gathering clinical trial initiation parameters and producing a clinical trial plan (Abstract); and
U.S. Patent Application Pub. No. 2013/0132112 A1 teaches documentation of clinical study protocol designs by autonomously extracting protocol templates based on analysis of the clinical study protocol submitted to the system ([0041]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626